DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 12/21/2021.  Claims 1-21 remain pending.  Claims 1 and 8 have been amended.  Claim 20 remains withdrawn.  

Response to Remarks
Applicant's amendment/remarks has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Herlihy in view of Zimmerer have not been found persuasive. A new interpretation of Herlihy as stated below in the 102 rejection teaches each and every limitation of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy (US 2009/0139581).
Regarding claim 1, Herlihy discloses a float probe (Fig. 6 embodiment) configured to regulate fluid flow into a fluid container comprising: an upper assembly (11 and 19) having one or more outlets (15) and a first distal end (the bottom end of 11 with reference to Fig. 6) fluidically coupled to a fluid transporting mechanism (the fluid line connected to 13; para. [0031]), wherein the upper assembly is configured to allow a fluid flowing through the fluid transporting mechanism to flow into the upper assembly through the first distal end and flow out of the upper assembly through the one or more outlets (para. [0041]); a plurality of rods (25) extending from a second distal end (the top end at 19 with reference to Fig. 6) of the upper assembly to a lower assembly (27), wherein the rods have a first distal end (the top end attached to 19) and a second distal 
Regarding claim 3, Herlihy further discloses the float probe of claim 1, further comprising a nipple (47) disposed on the float assembly, wherein the nipple is disposed at a first distal end (the top end of 21) of the float assembly and is operable to prevent fluid flow out of the outlets when the float assembly is in the first position (see how when the float assembly is raised, 47 will abut 45 to ensure 23 is raised to close 15).
Regarding claim 4, Herlihy further discloses the float probe of claim 3, wherein the nipple is removably coupled to the float assembly. (para. [0047]; Fig. 6)
Regarding claim 5, Herlihy further discloses the float probe of claim 1, wherein the upper assembly is coupled to a hydraulic connector (the portion of 11 disposed around 13).
Regarding claim 7, Herlihy further discloses the float probe of claim 1, wherein the one or more outlets include a plurality of outlets (for the purposes of this claim, the outlets are interpreted as the openings between each bolt that connects 17 to 19) and 
Regarding claim 21, Herlihy further discloses the float probe of claim 1, wherein the one or more outlets extend through a wall (the wall portion of 19 that 15 extends through) of the upper assembly.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Gilmer (US 8,944,088).
Regarding claim 2, Herlihy discloses all of the limitations of claim 1, as applied above, but fails to disclose one or more grooves.
Gilmer teaches an assembly (132) that comprises one or more grooves (178) extending along an outer surface thereof and wherein each rod (176) is disposed in a corresponding groove (Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the float assembly of Herlihy to include grooves to interface with corresponding rods as taught by Gilmer to assist in guiding the assembly from the open position to the closed position, as the assembly slides along the guide rod. (Col. 6, lines 12-20)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Lowery (US 2,756,767).
Regarding claim 6, Herlihy discloses all of the limitations of claim 4, as applied above, and further discloses wherein a connection (see the clamp which couples 19 and 
Lowery teaches a threaded connection (see the threaded connection between 22 and 23) that couples the upper assembly (23) to the hydraulic connector (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection of Herlihy to be a threaded connection as taught by Lowery since this is seen as combining prior art elements (threaded connections) according to known methods (connecting two parts together via a threaded connection) to yield predictable results.  The motivation for doing so is to provide a secure connection which can be easily opening by the user when desired.

Allowable Subject Matter
Claims 8-19 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753